Citation Nr: 1102674	
Decision Date: 01/21/11    Archive Date: 01/26/11

DOCKET NO.  08-34 578	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Muskogee, 
Oklahoma


THE ISSUES

1.  Entitlement to service connection for a right knee disorder.

2.  Entitlement to service connection for a left knee disorder.


REPRESENTATION

Appellant represented by:	Oklahoma Department of Veterans 
Affairs


ATTORNEY FOR THE BOARD

C. Bosely, Associate Counsel





INTRODUCTION

The Veteran had active service from March 1971 to May 1977. 

This matter comes before the Board of Veterans' Appeals (Board) 
on appeal from an April 2008 rating decision of the Department of 
Veteran's Affairs (VA) Regional Office (RO) in Muskogee, 
Oklahoma.  

In June 2010, the Board remanded the issues on appeal to the RO 
for additional evidentiary development.  


FINDINGS OF FACT

1.  The Veteran endorsed knee complaints at service entrance, but 
a knee disorder is not noted at that time and the record does not 
contain clear and unmistakable evidence showing that a knee 
disorder preexisted service entrance.

2.  The weight of the evidence demonstrates that the Veteran's 
currently diagnosed bilateral knee disorder, manifested by 
minimal degenerative changes of the left knee and mild 
degenerative changes of the right knee, is not related to any in-
service injury or disease.


CONCLUSIONS OF LAW

1.  A left knee disorder currently manifested by minimal 
degenerative changes of the left knee, was not incurred in active 
service, nor may it be presumed to have been incurred therein.  
38 U.S.C.A. §§ 1101, 1110, 1131, 5103, 5103A, 5107 (West 2002); 
38 C.F.R. §§ 3.102, 3.159, 3.303, 3.304, 3.307, 3.309 (2010).

2.  A right knee disorder currently manifested by mild 
degenerative changes of the right knee, was incurred in active 
service, nor may it be presumed to have been incurred therein.  
38 U.S.C.A. §§ 1101, 1110, 1131, 5103, 5103A, 5107 (West 2002); 
38 C.F.R. §§ 3.102, 3.159, 3.303, 3.304, 3.307, 3.309 (2010).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Duties to Notify and Assist

As provided for by the Veterans Claims Assistance Act of 2000 
(VCAA), VA has a duty to notify and assist claimants in 
substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 
5102, 5103, 5103A, 5107, 5126 (West 2002 & Supp. 2009); 38 C.F.R. 
§§ 3.102, 3.156(a), 3.159 and 3.326(a) (2010).  

Proper notice from VA must inform the claimant of any information 
and medical or lay evidence not of record (1) that is necessary 
to substantiate the claim; (2) that VA will seek to provide; and 
(3) that the claimant is expected to provide.  38 C.F.R. 
§ 3.159(b)(1); Quartuccio v. Principi, 16 Vet. App. 183 (2002).  

In addition, the notice requirements of the VCAA apply to all 
elements of a service-connection claim.  Accordingly, notice must 
include information that a disability rating and an effective 
date for the award of benefits will be assigned if service 
connection is awarded.  See Dingess/Hartman v. Nicholson, 19 Vet. 
App. 473 (2006).  

VCAA notice must be provided prior to an initial unfavorable 
decision on a claim by the RO.  Mayfield v. Nicholson, 444 F.3d 
1328 (Fed. Cir. 2006); Pelegrini v. Principi, 18 Vet. App. 112 
(2004).  Where complete notice is not timely accomplished, such 
error may be cured by issuance of a fully compliant notice, 
followed by readjudication of the claim.  See Mayfield v. 
Nicholson, 444 F.3d 1328 (Fed. Cir. 2006); see also Prickett v. 
Nicholson, 20 Vet. App. 370, 376 (2006).

Here, the Veteran was sent a letter in January 2008 that fully 
addressed all notice elements and was issued prior to the initial 
RO decision in this matter.  The letter provided information as 
to what evidence was required to substantiate the claims and of 
the division of responsibilities between VA and a claimant in 
developing an appeal.  Moreover, the letter informed the Veteran 
of what type of information and evidence was needed to establish 
a disability rating and effective date.  Accordingly, no further 
development is required with respect to the duty to notify.

Next, VA has a duty to assist the Veteran in the development of 
the claim.  This duty includes assisting him in the procurement 
of service treatment records and pertinent treatment records and 
providing an examination when necessary.  38 U.S.C.A. § 5103A; 
38 C.F.R. § 3.159.  

The Board finds that all necessary development has been 
accomplished, and therefore appellate review may proceed without 
prejudice to the appellant.  See Bernard v. Brown, 4 Vet. 
App. 384 (1993).  The claims file contains the Veteran's service 
treatment records, as well as all available post-service reports 
of VA and private treatment and examination.  Moreover, his 
statements in support of the claims are of record.  The Board has 
carefully reviewed such statements and concludes that no 
available outstanding evidence has been identified.  The Board 
has also perused the medical records for references to additional 
treatment reports not of record, but has found nothing to suggest 
that there is any outstanding evidence with respect to the 
Veteran's claim.  To the extent the Veteran identified pertinent 
treatment records not currently associated with the claims file, 
the record contains responses from the identified medical 
facilities establishing that the Veteran's records are no longer 
available.  Remanding the case for further attempts to obtain the 
records would be an essentially redundant exercise and would 
result only in additional delay with no benefit to the Veteran.  
See Bernard v. Brown, 4 Vet. App. 384, 394 (1993); see also 
Sabonis v. Brown, 6 Vet. App. 426, 430 (1994) (remands which 
would only result in unnecessarily imposing additional burdens on 
VA with no benefit flowing to a veteran are to be avoided).

For the above reasons, no further notice or assistance to the 
Veteran is required to fulfill VA's duty to assist the appellant 
in the development of the claim.  Smith v. Gober, 14 Vet. App. 
227 (2000), aff'd, 281 F.3d 1384 (Fed. Cir. 2002); Dela Cruz v. 
Principi, 15 Vet. App. 143 (2001).

Finally, the Board finds that there was substantial compliance 
with the June 2010 Board remand directives.  A remand by the 
Board confers upon the claimant, as a matter of law, the right to 
compliance with the remand order.  Stegall v. West, 11 Vet. App. 
268 (1998).  Nonetheless, it is only substantial compliance, 
rather than strict compliance, with the terms of a remand that is 
required.  See D'Aries v. Peake, 22 Vet. App. 97, 104-05 (2008) 
(finding substantial compliance where an opinion was provided by 
a neurologist as opposed to an internal medicine specialist 
requested by the Board); Dyment v. West, 13 Vet. App. 141 (1999). 

In particular, the Board in June 2010 directed the AMC/RO first 
to send the Veteran a VCAA notice letter asking him to identify 
any health care providers having treatment records showing 
treatment for knee complaints prior to service.  The Board 
instructed the AMC/RO to then schedule the Veteran for a VA 
examination to determine the nature and likely etiology of his 
claimed left and right knee disorders.  

The Board finds that there was not strict compliance with the 
Board remand directives.  Specifically, the Board requested that 
a VA examiner opine as to the likelihood that the Veteran had a 
right and/or left knee disorder preexisting his active service.  
The Veteran underwent a VA examination in October 2010, but the 
VA examiner did not specifically address this issue.  

Nonetheless, the Board finds that there was substantial 
compliance with the June 2010 remand directives.  In particular, 
the October 2010 VA examiner, as discussed in detail below, 
attributed the Veteran's current degenerative changes of each 
knee to age-related processes occurring after the Veteran's 
service separation.  Thus, the issue of whether a right and/or 
left knee disorder may have preexisted service is deemed moot.  

For these reasons, the Board finds that there was substantial 
compliance with the June 2010 Board remand directives and, 
therefore, no further remand is necessary.  See Stegall v. West, 
11 Vet. App. 268 (1998); D'Aries, 22 Vet. App. at 104-05. 


II.  Analysis

The Veteran contends that service connection is warranted for 
left and right knee disorders.

Service connection may be granted for a disability resulting from 
disease or injury incurred in or aggravated by service.  38 
U.S.C.A. § 1110; 38 C.F.R. § 3.303(a). 

Service connection generally requires credible and competent 
evidence showing: (1) the existence of a present disability; (2) 
in-service incurrence or aggravation of a disease or injury; and 
(3) a causal relationship between the present disability and the 
disease or injury incurred or aggravated during service.  See 
Davidson v. Shinseki, 581 F.3d 1313, 1316 (Fed. Cir. 2009); 
Hickson v. West, 12 Vet .App. 247, 253 (1999); Caluza v. Brown, 7 
Vet. App. 498 (1995). 

Also, certain chronic diseases, including arthritis, may be 
presumed to have been incurred during service if manifested to a 
compensable degree within one year of separation from active 
service.  38 U.S.C.A. §§ 1112, 1113, 1137; 38 C.F.R. §§ 3.307, 
3.309.  For the showing of chronic disease in service, there is 
required a combination of manifestations sufficient to identify 
the disease entity and sufficient observation to establish 
chronicity at the time.  If chronicity in service is not 
established, a showing of continuity of symptoms after discharge 
is required to support the claim.  38 C.F.R. § 3.303(b).  Service 
connection may also be granted for any disease diagnosed after 
discharge when all of the evidence establishes that the disease 
was incurred in service.  38 C.F.R. § 3.303(d).  

A veteran is presumed to have been sound upon entry into active 
service, except as to defects, infirmities, or disorders noted at 
the time of the acceptance, examination, or enrollment, or where 
clear and unmistakable evidence demonstrates that the condition 
existed before acceptance and enrollment and was not aggravated 
by such service.  38 U.S.C.A. §§ 1111, 1132; 38 C.F.R. 
§ 3.304(b).  The Veteran is not required to show that the disease 
or injury increased in severity during service before VA's duty 
under the second prong of this rebuttal standard attaches.  See 
VAOPGCPREC 3-2003.  

In Wagner v. Principi, the Federal Circuit Court held that, when 
no preexisting condition is noted upon entry into service, a 
veteran is presumed to have been sound upon entry, and the burden 
then shifts to VA to rebut the presumption of soundness.  370 
F.3d 1089, 1096 (Fed. Cir. 2004).  Therefore, according to the 
Federal Circuit Court in Wagner, to rebut the presumption of 
soundness under 38 U.S.C.A. § 1111, there must be clear and 
unmistakable evidence that (1) a veteran' s disability existed 
prior to service, and (2) that the preexisting disability was not 
aggravated during service.  See id.; see also VAOPGCPREC 3-2003.  
The second prong may be rebutted with clear and unmistakable 
evidence establishing that either (1) the disability underwent no 
increase in severity during service, or (2) any increase in 
severity was due to the natural progression of the condition.  
See Quirin v. Shinseki, 22 Vet. App. 390, 396 (2009) (citing 
Wagner, 370 F.3d at 1096).  By "clear and unmistakable 
evidence" is meant that which cannot be misunderstood or 
misinterpreted; it is that which is undebatable.  Vanerson v. 
West, 12 Vet. App. 254 (1999).  

In making all determinations, the Board must fully consider all 
lay assertions of record.  A layperson is competent to report on 
the onset and continuity of observable symptomatology.  See Layno 
v. Brown, 6 Vet. App. 465, 470 (1994) (a veteran is competent to 
report on that of which he or she has personal knowledge).  Lay 
evidence can also be competent and sufficient evidence of a 
diagnosis if (1) the layperson is competent to identify the 
medical condition, (2) the layperson is reporting a 
contemporaneous medical diagnosis, or (3) lay testimony 
describing symptoms at the time supports a later diagnosis by a 
medical professional.  Davidson v. Shinseki, 581 F.3d 1313, 1316 
(Fed.Cir.2009); Jandreau v. Nicholson, 492 F.3d 1372, 1376-77 
(Fed. Cir. 2007).  

The Board's duty is to assess the credibility and weight of the 
evidence.  See Dalton v. Nicholson, 21 Vet. App. 23, 36 (2007); 
Wood v. Derwinski, 1 Vet. App. 190, 193 (1991).

Here, the Board finds that the weight of the evidence is against 
the Veteran's claims.  

As an initial matter, the Board finds that the Veteran is 
entitled to the presumption of sound condition, as will be 
discussed below.  

At his service entrance examination in December 1970, the Veteran 
endorsed a history of swollen or painful joints.  The examining 
physician noted, in elaboration, that the Veteran had knees that 
were occasionally stiff with cold weather, "no disability."  
Likewise, the physician's clinical evaluation of the lower 
extremities was "normal."  

Although the Veteran reported knee complaints at his service 
entrance examination, his own account of preexisting symptoms 
does not constitute notation of disease or injury under 38 
U.S.C.A. § 1132.  See Paulson v. Brown, 7 Vet. App. 466, 470 
(1995).  The examining physician specifically found that the 
Veteran's symptoms constituted "no disability."  Accordingly, the 
presumption of sound condition applies.  Furthermore, the record 
does not contain clear and convincing evidence that a left or 
right knee disorder preexisted service.  Therefore, the 
presumption of sound condition may not be rebutted.  See Wagner, 
370 F.3d 1096.  

Because the Veteran is presumed to have been sound upon service 
entrance, the central remaining question in the case is whether 
he has a current left knee disorder or right knee disorder that 
had its onset during his active service.  See Wagner, 370 F.3d at 
1094.

In this regard, the service treatment records (STRs) do not show 
complaints or treatment related to either the left or right knee.  
An April 1977 entry indicates that the Veteran's existing health 
records could not be located, so a new health record was started.  
In this regard, where a veteran's STRs are missing and cannot be 
located, a veteran is competent to report about factual matters 
about which he had firsthand knowledge, including experiencing 
pain during service, reporting to sick call, and undergoing 
treatment.  Washington v. Nicholson, 19 Vet. App. 362 (2005).  As 
such, the Veteran wrote in a September 2009 statement that he has 
knee problems that started during rifle practice in boot camp in 
May 1971.  He had to drop to his knees and then shoot from a 
prone position, which caused knee pain.  He was seen for 
treatment and put on light duty for 10 days due to swelling.  
Afterwards, he had slowly deteriorating knee health.  In May 
2008, he wrote that he had been hospitalized overnight in June or 
July of 1973.   

Consistent with his assertions, the STRs show that he again 
endorsed history of swollen or painful joints during his April 
1977 discharge examination.  However, he denied trick or locked 
knee, and clinical evaluation of the lower extremities was 
"normal."  Thus, although the Veteran is competent to describe 
knee pain during service, the discharge examination weighs 
against his assertion that he had a chronic right and/or left 
knee disorder during service.  

Additionally, the weight of the post-service evidence fails to 
show a current right and/or left knee disability etiologically 
related to service.  

The record contains no evidence showing that a left and/or right 
knee disorder was manifest to a compensable degree within a year 
after service separation.  In support of his claim, the Veteran 
wrote in a January 2008 statement that he was first treated after 
service during the mid-1980s.  He also wrote in a May 2008 
statement that he experienced recurring knee problems since his 
service separation.  (The RO attempted to obtain the pertinent 
records, but the medical facilities responded that that the 
Veteran's records were no longer available.)  

In connection with his present claim, the Veteran underwent a VA 
examination in October 2010.  The VA examiner diagnosed minimal 
degenerative changes of the left knee and mild degenerative 
changes of the right knee.  With regard to the etiology of the 
disorder, the VA examiner opined that based upon his review of 
the Veteran's history and a physical examination, it was less 
likely that the bilateral knee condition is related to, caused by 
or the result of the Veteran's active service.  Rather, the VA 
examiner opined, the Veteran's bilateral knee condition was more 
likely related to, caused by, or the result of normal wear and 
tear process of age and occupation.  

The Board notes that the VA examiner accurately reviewed the 
pertinent history of the case.  Furthermore, in support of his 
opinion, the VA examiner explained that the STRs contain no 
evidence of a knee injury or treatment.  The Board recognizes 
that the VA examiner did not expressly account for the Veteran's 
own assertions regarding his in-service symptoms, which reduces 
the probative weight of the VA examiner's opinion.  See, e.g., 
Barr v. Nicholson, 21 Vet. App. 303, 311 (2007).  Nonetheless, 
the Board finds that this does not significantly diminish the 
probative value of the VA examiner's opinion.  First, the VA 
examiner thoroughly noted the Veteran's assertions on this issue, 
which tends to indicate that they were considered them in making 
his decision.  More importantly, the VA examiner concluded that 
the Veteran's arthritis of the bilateral knees was more likely 
than not attributable to the normal wear and tear process of age 
and occupation.  Thus, an overall reading of the VA opinion 
indicates that the examiner considered the Veteran's assertions 
of in-service complaints, but found that his current disorder is 
related to post-service conditions.  

The VA examiner's opinion, in short, is factually accurate, fully 
articulated, and supported by a reasoned analysis.  Thus, the 
Board finds that it is persuasive.  See Nieves-Rodriguez v. 
Peake, 22 Vet. App. 295, 304 (2008).  

The only evidence controverting the October 2010 VA examiner's 
opinion is the Veteran's own assertions that his current 
bilateral knee disorder is related to service.  His assertions, 
while credible, are not competent evidence.  The central issue is 
whether the Veteran has a current knee disorder related to his 
complaints of knee pain during service.  This is not an 
etiological issue that is clearly observable through lay 
observation, such as a fall leading to a broken leg.  Rather, it 
is a medical question concerning an internal (and thus non-lay 
observable) physical process.  Thus, the Veteran is not competent 
to address etiology in the present case.  See Davidson, 581 F.3d 
at 1316; Jandreau, 492 F.3d at 1376-77.

Moreover, the Veteran has not identified a contemporaneous 
medical opinion relating his complaints during service to his 
current degenerative arthritis, and the record contains no 
contemporaneous descriptions supporting a later medical 
professional's diagnosis or etiology opinion.  See Jandreau, 492 
F.3d at 1376-77.

For these reasons, the Veteran's own conclusory lay opinion is 
not competent.  Moreover, it is outweighed by the more probative 
October 2010 VA examiner's opinion.  See Davidson, 581 F.3d at 
1316; Jandreau, 492 F.3d at 1376-77.

In conclusion, the Board finds that the weight of the evidence 
demonstrates that the Veteran's currently diagnosed right and 
left knee disorder, manifested by degenerative changes, is not 
related to his service.  In reaching this conclusion the Board 
has considered the applicability of the benefit-of-the-doubt 
doctrine.  However, as the preponderance of the evidence is 
against the claim, that doctrine is not applicable.  See 
38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102; Gilbert v. Derwinski, 1 
Vet. App. 49, 53-56 (1990).  


ORDER

Service connection for a left knee disorder, manifested by 
minimal degenerative changes, is denied.

Service connection for a right knee disorder, manifested by mild 
degenerative changes, is denied.



____________________________________________
ERIC S. LEBOFF
Acting Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


